EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “AGREEMENT”) is made and entered into on
September 8, 2015 (the “EFFECTIVE DATE”) by and between Michael Turner
(“EXECUTIVE”) and Multimedia Platforms, Inc. (the “COMPANY”).

 

WHEREAS, the Company is, concurrently with the execution and delivery of this
Agreement, acquiring 100% of the membership interests (the “Membership
Interests”) of New Frontiers Media Holdings, LLC (“New Frontiers”) pursuant to
that certain Membership Interest Purchase Agreement (the “Purchase Agreement”),
dated the date hereof, pursuant to which New Frontiers will become a
wholly-owned subsidiary of the Company (the “Acquisition”);

 

WHEREAS, the Executive is the Chairman of the Board, Chief Executive Officer and
a 95% holder of the Membership Interests of New Frontiers immediately prior to
the effective date (and is selling his Membership Interests pursuant to the
Purchase Agreement)

 

WHEREAS, the Company and Executive each desire to enter into this Employment
Agreement pursuant to which Executive will serve in the roles set forth in this
Agreement;

 

WHEREAS, in connection with the Acquisition and in accordance with the terms of
the Purchase Agreement, the Company desires to induce the Executive to commence
employment with the Company, and the Executive hereby agrees to commence
employment with the Company, effective on the Effective Date, on the terms and
subject to the conditions hereinafter set forth.

 

WHEREAS, this execution and delivery of this Agreement is conditioned upon and a
condition to the consummation of the Acquisition pursuant to the Purchase
Agreement and shall be void and of no effect if the Acquisition is not
consummated.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
representations contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

Article I. Employment; Responsibilities; Compensation

 

Section 1.01 Employment.

 

(a) Subject to ARTICLE 3, the Company hereby agrees to employ Executive and
Executive hereby agrees to be employed by the Company, in accordance with this
Agreement, for the period commencing as of the Effective Date and ending on the
third anniversary of the Effective Date (“INITIAL TERM”); provided, however,
that beginning on the day immediately preceding the third anniversary of the
Effective Date of this Agreement and on the day immediately preceding each
anniversary of this Agreement thereafter, the Initial Term shall automatically
be extended one additional year unless either party gives written notice to the
other party at least 60 days prior to the next anniversary of this Agreement
that it or he, as applicable, does not wish to extend this Agreement.
Executive’s continued employment after the expiration of the Initial Term shall
be in accordance with and governed by this Agreement, unless modified by the
parties to this Agreement in writing. For purposes of this Agreement the Initial
Term and any extended term shall be referred to as the “TERM”.

 

  1

 

 

(b) Upon the Effective Date pursuant to the terms and conditions of the Purchase
Agreement, this Agreement supersedes and replaces any and all previous
employment agreements between the Executive and New Frontiers or any other
agreements or promises relating to Executive’s employment with New Frontiers,
except that (a) New Frontiers shall continue to provide Executive health care
and life insurance on the same terms as prior to the Effective Date unless and
until a comparable plan is provided by the Company and in effect with respect to
Executive so long as such health and life insurance benefits to Executive do not
cause any adverse impact to the Company or New Frontiers, including any adverse
tax consequences or violations under the Employee Retirement Income Security Act
of 1974, as amended, and (b) New Frontiers shall remain obligated to provide
Executive with expense reimbursements and to fulfill all other obligations
accrued through the Effective Date. Executive represents and warrants that no
condition exists, and no event has occurred, that constitutes a breach by either
New Frontiers or Executive of the terms of any employment agreement between New
Frontiers and Executive.

 

Section 1.02 Responsibilities; Loyalty; Obligations under Purchase Agreement

 

(a) Subject to the terms of this Agreement, Executive is employed in the
position of President of the Media Ventures Division of the Company and shall
perform the functions and responsibilities of that position. Additional duties
may be assigned by the Company to Executive from time to time which are
consistent with such functions and duties provided that such additional duties
do not materially increase the time commitment required of executive from those
existing immediately prior to the Effective Date. The functions and
responsibilities of Executive have been outlined in an organization chart
approved by Company and Executive.

 

(b) In addition to his role as an officer of the Company, during the Term,
Executive shall also serve as a director on the Board of Directors of the
Company (the “Board”) and as the President and Chairman of New Frontiers Media
Holdings LLC. Executive shall also be eligible to serve on any committee of the
Board other than the audit committee and compensation committee. The
compensation contemplated by Section 1.03 shall include compensation for
Executive’s services as director on the Board and President and Chairman of New
Frontiers Media Holdings, LLC and Executive shall not be entitled to any
additional compensation for such services unless the Board determines otherwise.

 

(c) Executive shall devote a sufficient portion of Executive’s professional
time, attention and energies to the performance of Executive’s duties hereunder,
provided that
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------- and
is not related to any Business Enterprise in the Market Area (as defined later
in the Agreement). As a matter of point Executive is a founder of National
Equality Publisher Association (“NEPA”) and is a board member of NEPA. Subject
to the foregoing, Executive agrees to comply with all lawful policies of the
Company, if any, in effect from time to time provided that such policies shall
be applicable to all executives and directors of the Company, and to comply with
all laws, rules and regulations, including those applicable to the Company.

 

(d) Executive represents and warrants that to his knowledge he has no
obligations, legal, in contract or otherwise, inconsistent with the terms of
this Agreement or with his undertaking employment with the Company to perform
the duties described herein. Executive further represents and warrants that as
of the date of this Agreement he is in compliance with his obligations under the
Purchase Agreement. Executive agrees and acknowledges that Executive has
continuing obligations under the Purchase Agreement and Executive shall continue
to satisfy such obligations for the Term of this Agreement. To the extent that
Executive’s obligations under the Purchase Agreement extend beyond the Term of
this Agreement, Executive agrees and acknowledges that he shall continue to be
subject to, and comply with, such obligations.

 

  2

 

 

Section 1.03 Compensation. As consideration for the services and covenants
described in this Agreement, the Company agrees to compensate Executive in the
following manner:

 

(a) The Company will pay Executive an annualized base salary of $150,000 per
year until the Company completes the closing of any underwritten offering of
$3,00,000 or more, in which case, on the effective date of such financing,
Executive’s annualized Base Salary shall be increased to $250,000. Executive
shall be entitled to 20 days of vacation per year.

 

(b) Executive shall be eligible for an Annual Bonus and participate in any other
incentive plans or arrangements, whether cash or equity, in effect on or after
the Effective Date. Such Annual Bonus and/or incentive plan to be determined by
the Board.

 

(c) Executive shall participate in all employee benefits including holidays,
leaves of absence, health insurance, life insurance, dental insurance, 401(k)
plan participation, automobile allowances and other benefits on terms available
to any other executives of the Company, in accordance with any policies,
procedures or benefit plans adopted by the Company from time to time during the
existence of this Agreement. Executive’s rights or those of Executive’s
dependents under any such benefits policies or plans shall be governed solely by
the terms of such policies or plans.

 

(d) Executive shall also be entitled to any other compensation as the Company
shall determine from time to time. The Company shall use best efforts to obtain
and/or maintain D&O insurance on behalf of the Executive. In addition, (a) the
Company shall assure that its charter and bylaws include provisions limiting the
board members’ liability and exposure to damages to the fullest extent permitted
by law, and may not, prospectively or retroactively amend any such provisions in
a manner adverse to Executive, and (b) the Company shall enter into an
indemnification agreement in customary forms which provides to Executive the
broadest protection permitted by law, including, without limitation, provisions
requiring the Company to advance to Executive all expenses incurred by Executive
as a result of any actual or threatened claim against Executive, subject to
Executive’s agreement to repay such amounts if it is ultimately determined that
Executive is not entitled to indemnification.

 

(e) The Company reserves to itself, or its designated administrators, exclusive
authority and discretion to determine all issues of eligibility, interpretation
and administration of any Company benefit plan or policy. The Company’s employee
benefits, and policies related thereto, are subject to termination, modification
or limitation at the Company’s sole discretion.

 

(f) Payment of all compensation to Executive shall be made in accordance with
the terms of this Agreement, applicable state or federal law, and applicable
Company policies in effect from time to time, including normal payroll
practices, and shall be subject to all applicable withholdings and taxes.

 

Section 1.04 Business Expenses. The Company shall reimburse Executive for all
business expenses that are reasonable and necessary and incurred by Executive
while performing his duties under this Agreement, upon presentation of expense
statements, receipts and/or vouchers or such other information and documentation
as the Company may reasonably require.

 

  3

 

 

Article II. Confidential Information; Post-Employment Obligations; Company
Property

 

Section 2.01Company Property. As used in this Article II, the term the “Company”
refers to the Company and each of its direct and indirect subsidiaries. All
written materials, records, data and other documents relating to Company’s
Business Enterprise, products or services prepared or possessed by Executive
during Executive’s employment by the Company are the Company’s property. All
information, ideas, concepts, improvements, discoveries and inventions that are
conceived, made, developed or acquired by Executive individually or in
conjunction with others during Executive’s employment (whether during business
hours and whether on Company’s premises or otherwise) that relate to the
Company’s Business Enterprise are the Company’s sole and exclusive
property.----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------).      All
memoranda, notes, records, files, correspondence, drawings, manuals, models,
specifications, computer programs, maps and all other documents, data or
materials of any type embodying such information, ideas, concepts, improvements,
discoveries and inventions for the Company’s Business Enterprise are the
Company’s property
-------------------------------------------------------------------------------------.
At the termination of Executive’s employment with the Company for any reason,
Executive shall return all of the Company’s documents, data or other Company
property to the Company.
---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------.

 

Section 2.02 Confidential Information; Non-Disclosure.

 

(a) Executive acknowledges that the business of the Company is highly
competitive and that the Company will provide Executive with access to
Confidential Information. Executive acknowledges that this Confidential
Information constitutes a valuable, special and unique asset used by the Company
in its business to obtain a competitive advantage over competitors. Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position. Executive agrees that Executive will not,
at any time during or after Executive’s employment with the Company, make any
unauthorized disclosure of any Confidential Information of the Company, or make
any use thereof, except in the carrying out of Executive’s employment
responsibilities to the Company. Executive also agrees to preserve and protect
the confidentiality of third party Confidential Information to the same extent,
and on the same basis, as the Company’s Confidential Information.

 

(b) For purposes hereof, “CONFIDENTIAL INFORMATION” includes all non-public
information regarding the Company’s business operations and methods, existing
and proposed investments and investment strategies, financial performance,
compensation arrangements and amounts (whether relating to the Company or to any
of its employees), contractual relationships, business partners and
relationships (including customers and suppliers), strategies, business plans
and other confidential information that is used in the operation, technology and
business dealings of the Company, regardless of the medium in which any of the
foregoing information is contained, so long as such information is actually
confidential and proprietary to the Company.

 

  4

 

 

(c) Notwithstanding the foregoing, Confidential Information shall not include
information that: (a) is or becomes available to the public generally, other
than as a result of disclosure by Executive or one of his Representatives in
breach of the terms of this Agreement; (b) becomes available to the Executive
from a source other than the Company or one of its Representatives; or (c) is
independently acquired or developed by Executive.

 

Section 2.03 Non-Competition Obligations

 

(a) Executive acknowledges and agrees that as an employee and representative of
the Company, Executive will be responsible for building and maintaining business
relationships and goodwill with current and future operating partners,
investors, partners and prospects on a personal level. Executive acknowledges
and agrees that this responsibility creates a special relationship of trust and
confidence between the Company, Executive and these persons or entities.
Executive also acknowledges that this creates a high risk and opportunity for
Executive to misappropriate these relationships and the goodwill existing
between the Company and such persons. Executive acknowledges and agrees that it
is fair and reasonable for the Company to take steps to protect itself from the
risk of such misappropriation.

 

(b) Executive acknowledges and agrees that, in exchange for his agreement in
SECTION 2.03(c) below, he will receive substantial, valuable consideration from
the Company upon the execution of this Agreement and during the course of this
Agreement, including, (i) compensation and other benefits, and (ii) pursuant to
the Purchase Agreement, equity participation in the Company and the potential to
receive substantial profits from an increase in the value of such equity.

 

(c) During the Non-Compete Term and for one year thereafter, provided that the
Non-Compete Conditions defined below are met, Executive will not, directly or
indirectly, provide the same or substantially the same services that he provides
to the Company to any Business Enterprise in the Market Area (as defined below)
without prior written consent, which will not be unreasonably withheld. This
includes working as an agent, consultant, employee, officer, director, partner
or independent contractor or being a shareholder, member, joint venturer or
equity owner in, any such Business Enterprise; PROVIDED, HOWEVER, that the
foregoing shall not restrict Executive from holding up to 5% of the voting power
or equity of one or more public companies.

 

(d) For purposes of hereof:

 

(i) “BUSINESS ENTERPRISE” means
----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

(ii) “MARKET AREA” means
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

(iii) “NON-COMPETE CONDITIONS” will be deemed to be met only if Executive’s
employment is terminated for reasons other than by the Executive for Good Reason
or by the Company without cause, and the Company is not in breach of any of its
obligations hereunder, including the payment of all severance payments provided
for herein.

 

(iv) “NON-COMPETE TERM” means the period from the Effective Date to the date
ending one year following the date of termination.

 

  5

 

 

(e) This Section 2.03(d) does not in any way supersede, amend or modify the
non-competition or other restrictive covenant provisions in the Purchase
Agreement for which the Executive has received separate consideration.

 

Section 2.04 Non-Solicitation of Executives. During the Non-Compete Term,
Executive will not, either directly or indirectly, call on, solicit or induce
any other executive or officer of the Company or its affiliates with whom
Executive had contact, knowledge of, or association with in the course of
employment with the Company to terminate his employment, and will not assist any
other person or entity in such a solicitation; PROVIDED, HOWEVER, that with
respect to soliciting any executive or officer whose employment was terminated
by the Company or its affiliates, or general solicitations for employment not
targeted at current officers or employees of the Company or its affiliates, the
foregoing restriction shall not apply.

 

Article III. Termination of Employment

 

Section 3.01 Termination of Employment.

 

(a) Executive’s employment with the Company shall be terminated (i) immediately
upon the death of Executive without further action by the Company, (ii) upon
Executive’s Permanent Disability without further action by the Company, (iii) by
the Company for Cause, (iv) by the Company or Executive without Cause, or (v) by
Executive for Good Reason.

 

(b) Notwithstanding the foregoing, in the case of termination for Cause other
than due to subparts 3.01(c)(i)(B), (C) and (D), Executive shall be given 30
days prior notice which notice shall specify with particularity the Cause for
termination and Executive shall have the right to cure and/or remediate such
Cause in which case the termination notice shall be null and void; and in the
event of termination without Cause or Good Reason, the terminating party must
give at least 30 days’ advance written notice of such termination. For purposes
of this ARTICLE III, “date of termination” means the date of Executive’s death,
the date of Executive’s Permanent Disability, or the date of Executive’s
separation from service with the Company, as applicable.

 

(c) For purposes hereof:

 

(i) “CAUSE” shall include (A) continued failure by Executive to perform
substantially Executive’s duties and responsibilities (other than a failure
resulting from Death or Disability) that is materially injurious to the Company
and that remains uncorrected for 30 days after receipt of appropriate written
notice from the Board specifying with particularity the nature of the failure;
(B) engagement in willful or bad faith misconduct that is materially injurious
to Company or any of its affiliates, monetarily or otherwise; (C) except as
provided by (D), the official charge of Executive of, or or a plea of nolo
cotendere with respect to, a crime constituting a felony under federal or state
law; (D) the official charge of Executive of, or a plea of nolo cotendere with
respect to, a criminal charge of misappropriation or personal dishonesty; or
(E) a material breach by Executive of any provision of this Agreement or the
Purchase Agreement that is materially injurious to the Company and that remains
uncorrected for 30 days following written notice of such breach by the Company
to Executive identifying the provision of this Agreement that Company determined
has been breached.

 

  6

 

 

(ii)  “GOOD REASON” shall mean one or more of the following conditions arising
without Executive’s consent: (A) a material breach by the Company of any
provision of this Agreement or the Purchase Agreement, including without
limitation the failure of the Company to pay (or provide the funds to allow New
Frontiers to pay) to Executive the payment of $250,000 and interest accrued
thereon due no later than March 31, 2016 pursuant to the terms of the Purchase
Agreement; (B) assignment by the Board or a duly authorized committee thereof to
Executive of any duties that materially and adversely alter the nature or status
of Executive’s position, job descriptions, duties, title or responsibilities for
the Company or New Frontiers, or eligibility for Company compensation plans; (C)
requirement by the Company for Executive to relocate New Frontier’s primary
place of business on the Effective Date without Executive’s prior written
consent; or (D) a material reduction in Executive’s Base Salary in effect at the
relevant time. Notwithstanding anything herein to the contrary, Good Reason will
exist as a result of the conditions described in Sections (B) or (C) above only
if Executive provides notice to the Company of the existence of the condition
otherwise constituting Good Reason within 90 days of the initial existence of
the condition, and the Company fails to remedy the condition on or before the
30th day following its receipt of such notice.

 

(iii) “PERMANENT DISABILITY” shall mean Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. Executive will be
deemed permanently disabled if determined to be totally disabled by the Social
Security Administration or if determined to be totally disabled in accordance
with a disability insurance program maintained by the Company that applies a
definition of disability that complies with the requirements of this paragraph.

 

(d) If Executive’s employment is terminated under CAUSE or PERMANENT DISABILITY,
all future compensation to which Executive is otherwise entitled and all future
benefits for which Executive is eligible, other than those already earned but
which is unpaid, shall cease and terminate as of the date of termination, except
as specifically provided in this ARTICLE III.

 

Section 3.02 Severance.

 

(a) In the event that Executive’s employment hereunder is terminated by the
Company due to non-renewal of the Agreement by the Company, such termination
shall be considered a termination by the Company without Cause and Section
3.02(b) shall apply.

 

(b) Except as otherwise set forth in Section 3.02(c) below, if Executive’s
employment is terminated by the Company without Cause, or by Executive for Good
Reason, Executive shall, subject to the provisions of this Section 3.02, be
entitled to a severance payment consisting of a cash amount equal to the amount
(the “Severance Payment”) of Base Salary that Executive would be entitled to
based on the current calendar year’s Base Salary with respect to a period of one
year following termination, (the “Severance Term”). Payment of the Severance
Payment shall be made in a lump sum as soon as practicable following the date of
termination, but in no event later than March 15th of the calendar year
following the year in which the date of termination occurs. If payment is not
made by such date, then (x) until payment is made in full, Executive shall
receive at a minimum the amounts Executive would have received had Executive
remained an employee of the Company, in accordance with the Company’s standard
payroll practices, and (y) the balance of the amount not paid to Executive as
required hereby shall bear interest at a rate of 6% per annum. In addition,
Executive shall be entitled to insurance and participation in any other benefit
plan during the Severance Term so long as such participation by Executive does
not cause any adverse impact to the Company or New Frontiers, including any
adverse tax consequences or violations under the Employee Retirement Income
Security Act of 1974, as amended.

 

  7

 

 

(c) If Executive’s employment is terminated because of death or Permanent
Disability, Executive, in the case of Permanent Disability, or his estate or
designated beneficiary, in the case of Executive’s death, shall be entitled to
the Severance Payment, which shall be payable as set forth in Section 3.02(b)(i)
above.

 

(d) Section 3.02 and this Agreement shall be administered and interpreted to
maximize the short-term deferral exception to Code Section 409A, and Executive
shall not, directly or indirectly, designate the taxable year of a payment made
under this Agreement.

 

(e) If Executive terminates his employment voluntarily without Good Reason
(including non-renewal of this Agreement by Executive) or is terminated for
Cause, he shall not be entitled to the severance payments provided for in this
Agreement.

 

Article IV. Miscellaneous

 

Section 4.01 Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, mailed by certified mail (return receipt
requested) or sent by overnight delivery service, or electronic mail, or
facsimile transmission, in the case of the Company, sent to the Company’s
principal offices, to the attention of the CEO, and, in the case of Executive,
sent to New Frontiers’ principal offices, to the attention of the CEO. Either
party may change his address for notice by written notice to the other party in
accordance with the foregoing.

 

Section 4.02 Severability And Reformation. If any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions shall remain in
full force and effect, and the invalid, void or unenforceable provisions shall
be deemed severable. Moreover, if any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

 

Section 4.03 Assignment. This Agreement shall be binding upon and inure to the
benefit of the heirs and legal representatives of Executive and the permitted
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company shall assign
this Agreement to any successor to all or substantially all of the business of
the Company (whether by merger, purchase or otherwise), and shall cause such
successor to expressly agree to assume the obligations of the Company hereunder.

 

Section 4.04 Amendment. This Agreement may be amended only by writing signed by
Executive and by the Company.

 

Section 4.05 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
GOVERNED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA, WITHOUT REFERENCE
TO RULES RELATING TO CONFLICTS OF LAW.

 

  8

 

 

Section 4.06 Jurisdiction. Each of the parties hereto hereby irrevocably
consents and submits to the exclusive jurisdiction of the state and federal
courts located in Nevada in connection with any proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby and waives
any objection to venue in Nevada. In addition, each of the parties hereto hereby
waives trial by jury in connection with any claim or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.

 

Section 4.07 Entire Agreement. This Agreement and the Purchase Agreement
contains the entire understanding between the parties hereto with respect to the
subject matter hereof and supersedes in all respects any prior or other
agreement or understanding, written or oral, between the Company or any
affiliate of the Company and Executive with respect to such subject matter,
including the Employment Agreement.

 

Section 4.08 Counterparts; No Electronic Signatures. This Agreement may be
executed in two or more counterparts, each of which will be deemed an original.
For purposes of determining whether a party has signed this Agreement or any
document contemplated hereby or any amendment or waiver hereof, only a
handwritten signature on a paper document or a facsimile transmission of a
handwritten original signature will constitute a signature, notwithstanding any
law relating to or enabling the creation, execution or delivery of any contract
or signature by electronic means.

 

Section 4.09 Construction. The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed in accordance to its fair meaning and not
strictly for or against the Company or Executive. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.”

 

Section 4.10 Each party to this Agreement has read and fully understands the
terms and provisions hereof, has reviewed this Agreement with legal counsel, has
executed this Agreement based upon such party’s own judgment and advice of
counsel, and knowingly, voluntarily, and without duress, agrees to all of the
terms set forth in this Agreement. The parties have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties and no presumption or burden of proof will arise favoring
or disfavoring any party because of authorship of any provision of this
Agreement. Except as expressly set forth in this Agreement, neither the parties
nor their affiliates, advisors and/or their attorneys have made any
representation or warranty, express or implied, at law or in equity with respect
of the subject matter contained herein. Without limiting the generality of the
previous sentence, the Company, its affiliates, advisors and/or attorneys have
made no representation or warranty to Executive concerning the state or federal
tax consequences to Executive regarding the transactions contemplated by this
Agreement.

 

[signature page follows]



 



  9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above:

 

 



 

MULTIMEDIA PLATFORMS, INC.

 

        By: /s/ Robert Blair

 

 

Name:

Robert Blair

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Michael A. Turner

 

 

 

 

 

 

/s/ Michael A. Turner

 



 

[Signature Page to Michael Turner Employment Agreement]

 

 

10

--------------------------------------------------------------------------------